Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 07/13/2022.
	Claims 35, 37, 40-46, 49-52 have been amended.  Claims 1-34, 47 and 54 have been canceled.  Claims 55-59 have been added. Overall, claims 35-46, 48-53 and 55-59 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome.

Drawings
The drawings were received on 07/01/2022  . These drawings are approved.

Specification
2.	The substitute specification filed on 07/01/2022 contains no new matter is approved.  

Claim Objections
3.	Claims 35-46, 48-53 and 55-58 are objected to because of the following informalities:  
	- claim 35: page 4, line 3, “three top surfaces” should be changed to --three top facing surfaces-- for clarity and consistency the terminology in the claim languages (also see claims 37 and 58).
	- claim 35: page 4, lines 9-10, “the respective three opposing top facing surfaces” should be changed to -- the respective three top facing surfaces-- for clarity and consistency the terminology in the claim languages.
	- claim 35 recites the limitation “the three underside facing surfaces" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, the applicants are suggested to correct as:
	- claim 35: page 4, lines 4 and 6, “three opposing underside surfaces” should be changed to -- three opposing underside facing surfaces – and line 7, “three underside facing surfaces” should be changed --three opposing underside facing surfaces-- for clarity and consistency the terminology in the claim languages.
	- claim 41: page 5, line 2, “the three underside facing surfaces” should be changed to -- the three opposing underside facing surfaces-- since claim 41 depend on claim 35.
	- claim 42: page 5, line 2, “the three underside facing surfaces” should be changed to --the three opposing underside facing surfaces -- since claim 42 depend on claim 35.
	Appropriate correction is required.
The claims not specifically mentioned are objected to since they depended from one of the above claims. Applicants’ cooperation is required to amend the claims 35-46, 48-53 and 55-58 for overcoming the claim objections relating to informalities as well as clarity and consistency the terminology in the claim languages.

Allowable Subject Matter
4.	The amendment filed on 07/01/2022 has overcome the previously applied combination of prior art.  However, there are some minor informalities recited in claims 35, 41 and 42 as set forth above.
5.	The following is a statement of reasons for the indication of allowable subject matter:
	- Regarding claim 35: As pointed out by the applicants’ amendment (see amendment to the Claims section, pages 14-17) and the applicants’ argument (see Remarks section, pages 3-4), the prior art fails to disclose or render obvious the claimed combination including the limitation directed to wherein each one of the followers includes three top facing surfaces facing away from a respective one of the follower recesses and three opposing underside facing surfaces that are arranged to define the intermediate pressure zone and the two laterally adjacent pressure zones between the three opposing underside facing surfaces and the respective one of the follower recesses, and wherein the followers and follower recesses are adapted such that in at least the extended condition fluid pressure at each of the three opposing underside facing surfaces are substantially hydrostatically balanced with a fluid pressure at each of the respective three top facing surfaces exposed to the chambers.
	- Regarding claim 59: The dependent claim 50 has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 59; therefore, claim 59 is allowed.

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Jakob Zwicky Alfred (U.S. Patent Number 3,062,193) and Tanferna et al. (U.S. Patent Number 3,244,157), each further discloses a state of the art.

Conclusion
7.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746